



Exhibit 10.35




FORM OF JBG SMITH PROPERTIES
2017 OMNIBUS SHARE PLAN
PERFORMANCE LTIP UNIT AGREEMENT
(As Amended and Restated Effective February 18, 2020)




Name of Employee:
 
 
 (the “Employee”)
No. of LTIP Units Awarded:
 
 
 
Grant Date:
February 2, 2018
 
 



RECITALS
A.    The Employee is an employee of JBG SMITH Properties, a Maryland real
estate investment trust (the “Company”) and provides services to JBG SMITH
Properties LP, a Delaware limited partnership, through which the Company
conducts substantially all of its operations (the “Partnership”).
B.    In accordance with the JBG SMITH Properties 2017 Omnibus Share Plan, as it
may be amended from time to time (the “Plan”), the Company desires, in
connection with the employment of the Employee, to provide the Employee with an
opportunity to acquire LTIP Units (as defined in the agreement of limited
partnership of the Partnership, as amended (the “Partnership Agreement”)) having
the rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein in the plan and in the Partnership Agreement, and thereby provide
additional incentive for the Employee to promote the progress and success of the
business of the Company, the Partnership and its Subsidiaries. Upon the close of
business on the Grant Date pursuant to this Performance LTIP Unit Agreement
(this “Agreement”), the Employee shall receive the number of LTIP Units
specified above (the “Award LTIP Units”), subject to the restrictions and
conditions set forth herein, in the Plan and in the Partnership Agreement.
C.    The exact number of LTIP Units earned under this award of OP Units (the
“Award”) shall be determined following the conclusion of the Performance Period
(or the Extended Performance Period, if applicable) based on the Company’s Total
Shareholder Return and Relative Performance during the Performance Period (and
on the Company’s Total Shareholder Return during the Extended Performance
Period, if applicable) as provided herein. Any LTIP Units not earned following
the conclusion of the Performance Period (or Extended Performance Period, if
applicable) will be forfeited and any additional LTIP Units owed to the Employee
shall be issued as soon as reasonably practical following the end of the
Performance Period.
NOW, THEREFORE, the Company, the Partnership and the Employee agree as follows:
1.Definitions. Capitalized terms used herein without definitions shall have the
meanings given to those terms in the Plan. In addition, as used herein:


“Baseline Value” for each of the Company and the Peer Companies means the dollar
amount representing the average of the Fair Market Value of one share of common
stock of such company over the five consecutive trading days ending on, and
including, the Effective Date.
“Cause” means, if not otherwise defined in the Employee’s Service Agreement, if
any, the Employee’s: (i) conviction of, or plea of guilty or nolo contendere to,
a felony, (ii) willful and continued failure to use reasonable best efforts to
substantially perform his duties (other than such failure resulting from the
Employee’s incapacity due to physical or mental illness) that the Employee fails
to remedy within 30 days after written notice is delivered by the Company to the
Employee that specifically identifies in reasonable detail the manner in which
the Company believes the Employee has not used reasonable efforts to perform in
all material respects his duties hereunder, or (iii) willful misconduct
(including, but not limited to, a willful breach of the provisions of any
agreement with the Company with respect to confidentiality, ownership of
documents, non-competition or non-solicitation) that is materially economically
injurious to the Company or its affiliates. For purposes of this


1

--------------------------------------------------------------------------------





paragraph, no act, or failure to act, by the Employee will be considered
“willful” unless committed in bad faith and without a reasonable belief that the
act or omission was in the best interests of the Company.
“Common Share Price” means, with respect to the Company and each of the Peer
Companies, as of a particular date, the average of the Fair Market Value of one
share of common stock of such company over the 30 consecutive trading days
ending on, and including, such date (or, if such date is not a trading day, the
most recent trading day immediately preceding such date); provided, however,
that if such date is the date upon which a Transactional Change of Control
occurs, the Common Share Price of a share of common stock as of such date shall
be equal to the fair value, as determined by the Committee, of the total
consideration paid or payable in the transaction resulting in the Transactional
Change of Control for one Share.
“Common Units” means Common Partnership Units issued by the Partnership.
“Continuous Service” means the continuous service to the Employer, without
interruption or termination, in any capacity of employee, or, with the written
consent of the Committee, consultant. Continuous Service shall not be considered
interrupted in the case of: (a) any approved leave of absence; (b) transfers
among the Employers, or any successor, in any capacity of employee, or with the
written consent of the Committee, as a member of the Board or a consultant; or
(c) any change in status as long as the individual remains in the service of the
Employer in any capacity of employee or (if the Committee specifically agrees in
writing that the Continuous Service is not uninterrupted) as a member of the
Board or a consultant. An approved leave of absence shall include sick leave,
military leave, or any other authorized personal leave.
“Disability” means, if not otherwise defined in the Employee’s Service
Agreement, if any, if, as a result of the Employee’s incapacity due to physical
or mental illness, the Employee shall have been substantially unable to perform
his duties for a continuous period of 180 days, and within 30 days after written
notice of termination is given after such 180-day period, the Employee shall not
have returned to the substantial performance of his duties on a full-time basis,
the employment of the Employee is terminated by the Company.
“Distribution Participation Date” shall have the meaning set forth in the
Partnership Agreement and in Section 6(b) hereof.
“Effective Date” means January 31, 2018.
“Employer” means either the Company, the Partnership or any of their
Subsidiaries that employ the Employee.
“Extended Performance Period” means the seven-year period beginning the day
after the last day of the Performance Period.
“Fair Market Value” of a security means, as of any given date, the closing sale
price reported for such security on the principal stock exchange or, if
applicable, any other national exchange on which the security is traded or
admitted to trading on such date on which a sale was reported. If there are no
market quotations for such date, the determination shall be made by reference to
the last day preceding such date for which there are market quotations.
“Good Reason” means, if not otherwise defined in the Employee’s Service
Agreement, if any, (a) a reduction by the Company in the Employee’s base salary,
(b) a material diminution in the Employee’s position, authority, duties or
responsibilities, (c) a relocation of the Employee’s location of employment to a
location outside of the Washington D.C. metropolitan area, or (d) the Company’s
material breach of the Agreement, provided, in each case, that the Employee
terminates employment within 90 days after the Employee has actual knowledge of
the occurrence, without the written consent of the Employee, of one of the
foregoing events that has not been cured within 30 days after written notice
thereof has been given by the Employee to the Company setting forth in
reasonable detail the basis of the event (provided such notice must be given to
the Company within 30 days of the Employee becoming aware of such condition).
“LTIP Unit Initial Sharing Percentage” shall have the meaning set forth in
Section 6(c) hereof.
“Partial Service Factor” means a factor carried out to the sixth decimal to be
used in calculating the number of LTIP Units earned pursuant to Section 3(c)
hereof in the event of a Qualified Termination of the Employee’s Continuous
Service prior to the Valuation Date, determined by dividing (a) the number of
calendar days that have elapsed since the Effective Date to and including the
date of the Employee’s Qualified Termination by (b) the number of calendar days
from the Effective Date to and including the Valuation Date.
“Peer Companies” means the companies in the FTSE NAREIT Equity Office Index.


2

--------------------------------------------------------------------------------





“Performance Period” means the period beginning on the Effective Date and ending
on January 30, 2021.
“Relative Performance” means the Company’s Total Shareholder Return relative to
the Total Shareholder Return of the Peer Companies expressed as a percentile
calculated by dividing the number of such Peer Companies with a Total
Shareholder Return less than the Company’s Total Shareholder Return by the total
number of such Peer Companies.
“Securities Act” means the Securities Act of 1933, as amended.
“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement then in effect between the Employee, on the one
hand, and the Employer, on the other hand, as amended or supplemented through
such date.
“Total Shareholder Return” means, for each of the Company and the Peer
Companies, with respect any measurement period, the total return (expressed as a
percentage) that would have been realized by a shareholder who (a) bought one
share of common stock of such company at the Baseline Value on the Effective
Date, (b) reinvested each dividend and other distribution declared during such
measurement period with respect to such share (and any other shares, or
fractions thereof, previously received upon reinvestment of dividends or other
distributions or on account of stock dividends), without deduction for any taxes
with respect to such dividends or other distributions or any charges in
connection with such reinvestment, in additional Shares at a price per share
equal to (i) the Fair Market Value on the trading day immediately preceding the
ex-dividend date for such dividend or other distribution less (ii) the amount of
such dividend or other distribution, and (c) sold such shares on the last day of
the measurement period at the Common Share Price on such date, without deduction
for any taxes with respect to any gain on such sale or any charges in connection
with such sale. As set forth in, and pursuant to, Section 7 of this Agreement,
appropriate adjustments to the Total Shareholder Return shall be made to take
into account all stock dividends, stock splits, reverse stock splits and the
other events set forth in Section 7 that occur during the measurement period.
“Transactional Change of Control” means a Change of Control resulting from any
person or group making a tender offer for the Shares, a merger or consolidation
where the Company is not the acquirer or surviving entity or consisting of a
sale, lease, exchange or other transfer to an unrelated party of all or
substantially all of the assets of the Company.
“Valuation Date” means the earlier of (a) the last day of the Performance
Period, or (b) the date upon which a Change of Control shall occur.
2.Effectiveness of Award. The Employee shall be admitted as a partner of the
Partnership with beneficial ownership of the Award LTIP Units as of the Grant
Date by (i) signing and delivering to the Partnership a copy of this Agreement
and (ii) signing, as a Limited Partner, and delivering to the Partnership a
counterpart signature page to the Partnership Agreement (attached hereto as
Exhibit A). Upon execution of this Agreement by the Employee, the Partnership
and the Company, the books and records of the Partnership shall reflect the
issuance to the Employee of the Award LTIP Units. Thereupon, the Employee shall
have all the rights of a Limited Partner of the Partnership with respect to a
number of LTIP Units equal to the Award LTIP Units, as set forth in the
Partnership Agreement, subject, however, to the restrictions and conditions
specified in Section 3 below.
3.Vesting and Earning of Award LTIP Units.
(a)This Award is subject to performance vesting during the Performance Period
and service vesting thereafter tied to Continuous Service of the Employee for
one year after the last day of the Performance Period. The Award LTIP Units will
be subject to forfeiture based on the Company’s Total Shareholder Return and
Relative Performance during the Performance Period, and Extended Performance
Period, if applicable, as set forth in this Section 3, subject to Section 5
hereof in the event of a Change in Control.
(b)The number of Award LTIP Units earned will be determined based on the Total
Shareholder Return for each of the Company and the Peer Companies as of the
Valuation Date, as follows:
Relative Performance
 
Percentage of Award LTIP
Units Earned
TSR equal to the 35th 
percentile of Peer Companies
 
25%
TSR equal to the 55th 
percentile of Peer Companies
 
50%
TSR equal to the 75th 
percentile of Peer Companies
 
100%



3

--------------------------------------------------------------------------------







The Award will be forfeited in its entirety if the Relative Performance is below
the 35th percentile of Peer Companies or as provided in Section 3(e) hereof. If
the Relative Performance is between the 35th percentile and 55th percentile of
Peer Companies, or between the 55th percentile and 75th percentile of Peer
Companies, the percentage of the Award LTIP Units earned will be determined
using linear interpolation as between those tiers, respectively.
(c)As soon as practicable following the Valuation Date, the Committee shall:
(i)determine the number of LTIP Units earned by the Employee.
(ii)determine the number of additional LTIP Units that would have accumulated if
the Employee had received all distributions paid by the Partnership with respect
to earned LTIP Units determined pursuant to clause (i) (reduced by the
distributions actually paid with respect to the Award LTIP Units) and such
distributions had been invested in Common Units at a price equal to the fair
market value of one Common Unit on the ex-dividend date (together with the
earned LTIP Units determined pursuant to clause (i), the “Earned LTIP Unit
Equivalent”). Notwithstanding the foregoing, the Committee retains the
discretion to pay out the value of the distributions determined pursuant to the
preceding sentence in cash. In that event, the Earned LTIP Unit Equivalent shall
refer to the earned LTIP Units determined pursuant to clause (i) only.
If the Earned LTIP Unit Equivalent is smaller than the number of Award LTIP
Units previously issued to the Employee, then the Employee, as of the Valuation
Date, shall forfeit a number of Award LTIP Units equal to the difference without
payment of any consideration by the Partnership; thereafter the term Award LTIP
Units will refer only to the Award LTIP Units that were not so forfeited and
neither the Employee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
the LTIP Units that were so forfeited. If the Earned LTIP Unit Equivalent is
greater than the number of Award LTIP Units previously issued to the Employee,
then, upon the performance of the calculations set forth in this Section 3(c):
(A) the Company shall cause the Partnership to issue to the Employee, as of the
Valuation Date, a number of additional LTIP Units equal to the difference;
(B) such additional LTIP Units shall be added to the Award LTIP Units previously
issued, if any, and thereby become part of this Award (provided that such
additional LTIP Units shall be treated as being issued as of the date they are
actually issued for purposes of determining their holding period under the
Partnership Agreement); (C) the Company and the Partnership shall take such
corporate and partnership action as is necessary to accomplish the grant of such
additional LTIP Units; and (D) thereafter the term Award LTIP Units will refer
collectively to the Award LTIP Units, if any, issued prior to such additional
grant plus such additional LTIP Units; provided that such issuance will be
subject to the Employee confirming the truth and accuracy of the representations
set forth in Section 13 hereof and executing and delivering such documents,
comparable to the documents executed and delivered in connection with this
Agreement, as the Company and/or the Partnership reasonably request in order to
comply with all applicable legal requirements, including, without limitation,
federal and state securities laws. If the Earned LTIP Unit Equivalent is the
same as the number of Award LTIP Units previously issued to the Employee, then
there will be no change to the number of Award LTIP Units under this Award
pursuant to this Section 3.
(d)If any of the Award LTIP Units have been earned based on performance as
provided in Section 3(b), subject to Section 3(e) and Section 4 hereof, the
Earned LTIP Unit Equivalent shall become vested in the following amounts and at
the following times, provided that the Continuous Service of the Employee
continues through and on the applicable vesting date or the accelerated vesting
date provided in Section 4 hereof, as applicable:
(i)50 percent of the Earned LTIP Unit Equivalent shall become vested on the date
the Committee determines the Earned LTIP Unit Equivalent;
(ii)50 percent of the Earned LTIP Unit Equivalent shall become vested on the
first anniversary of the Valuation Date.
(e)

(i)Notwithstanding any other provision in this Agreement, and subject to Section
5 hereof in the event of a Change of Control, if any of the Award LTIP Units
have been earned based on Relative Performance as provided in Section 3(b) but
the Company’s Total Shareholder Return is 0% or less with respect to the
Performance Period, then 50% of the Award LTIP Units determined pursuant to
Sections 3(b) and 3(c) shall automatically and without notice be forfeited as of
the Valuation Date. The remaining 50% of the Award LTIP Units determined
pursuant to Sections 3(b) and 3(c) (the “Contingent Award LTIP Units”) may
become earned and vested only if the Company’s Total Shareholder Return is
positive within the Extended Performance Period. For purposes of the preceding
sentence, the Company’s Total Shareholder Return shall be measured at the end of
each quarter during the Extended Performance Period, beginning with the first
quarter following the end of the Performance Period, and it shall be measured on
a cumulative basis from the beginning of the Performance Period through the end
of each most recently completed quarter. If the Company’s Total Shareholder
Return is positive within the Extended Performance Period, then the Contingent
Award LTIP Units shall become earned as soon as reasonably practicable, but no
later than thirty (30) days, following the end of the first quarter during which
the Company’s Total Shareholder Return is positive (such date, the “Extended
Valuation Date”). In addition, the Committee shall, on such Extended Valuation
Date,


4

--------------------------------------------------------------------------------





determine the number of additional LTIP Units that would have accumulated if the
Employee had received all distributions paid by the Partnership with respect to
the Contingent Award LTIP Units (reduced by the distributions actually paid with
respect to the Contingent Award LTIP Units) and such distributions had been
invested in Common Units at a price equal to the fair market value of one Common
Unit on the ex-dividend date, and such number of additional LTIP Units together
with the Contingent Award LTIP Units shall be treated as the Award LTIPs for all
purposes under this Agreement following the Extended Valuation Date.
Notwithstanding the foregoing, the Committee retains the discretion to pay out
the value of the distributions determined pursuant to the preceding sentence in
cash, in which case the Award LTIP Units shall refer to the number of Contingent
Award LTIP Units only following the Extended Valuation Date. Such Award LTIP
Units shall become vested on the Extended Valuation Date.
(ii)If the Company’s Total Shareholder Return is not positive within the
Extended Performance Period, then notwithstanding Sections 3(b) and 3(c), the
Award and the Contingent Award LTIP Units shall, without payment of any
consideration by the Partnership, automatically and without notice be forfeited
and be and become null and void as of the last day of the Extended Performance
Period, and neither the Employee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in the Award or any Contingent Award LTIP Units.
(f)Any Award LTIP Units that do not become vested pursuant to Section 3(d),
Section 3(e) or Section 4 hereof shall, without payment of any consideration by
the Partnership, automatically and without notice be forfeited and be and become
null and void, and neither the Employee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such unvested Award LTIP Units.
4.Termination of Employee’s Service Relationship; Death and Disability.
(a)If the Employee is a party to a Service Agreement that addresses treatment of
the Award LTIP Units on a termination of employment and ceases to be an employee
of the Company or any of its affiliates, the provisions of such Service
Agreement that apply to the Award LTIP Unit will govern. If the Employee is not
a party to a Service Agreement that addresses treatment of the Award LTIP Unit
on a termination of employment, Sections 4(b) through 4(d) hereof shall govern
the treatment of the Employee’s Award LTIP Units exclusively. In the event an
entity ceases to be a Subsidiary or affiliate of the Company or the Partnership,
such action shall be deemed to be a termination of employment of all employees
of that entity for purposes of this Agreement, provided that the Committee or
the Board, in its sole and absolute discretion, may make provision in such
circumstances for lapse of forfeiture restrictions and/or accelerated vesting of
some or all of the Employee’s remaining unvested Award LTIP Units that have not
previously been forfeited, effective immediately prior to such event.
(b)Except as otherwise provided in any Service Agreement between the Employee
and the Company or its affiliate, in the event of a termination of the
Employee’s Continuous Service by (A) the Employer without Cause after the first
anniversary of the Grant Date, (B) the Employee for Good Reason after the first
anniversary of the Grant Date, (C) the Employee’s death, or (D) the Employee’s
Disability, in each case prior to the Valuation Date (each, a “Qualified
Termination”), the Employee will not forfeit the Award LTIP Units upon such
termination, but the following provisions of this Section 4(b) shall modify the
determination and vesting of the Earned LTIP Unit Equivalent for the Employee:
(i)the calculations provided in Section 3(c) hereof shall be performed as of the
Valuation Date as if the Qualified Termination had not occurred;
(ii)the Earned LTIP Unit Equivalent calculated pursuant to Section 3(c) shall be
multiplied by the Partial Service Factor (with the resulting number being
rounded to the nearest whole LTIP Unit or, in the case of 0.5 of a unit, up to
the next whole unit), and such adjusted number of LTIP Units shall be deemed the
Employee’s Earned LTIP Unit Equivalent for all purposes under this Agreement;
and
(iii)the Employee’s Earned LTIP Unit Equivalent as adjusted pursuant to
Section 4(b)(ii) above shall no longer be subject to forfeiture pursuant to
Section 3(d) hereof but will be subject to Section 3(e) hereof; provided that,
notwithstanding that no Continuous Service requirement pursuant to Section 3(d)
hereof will apply to the Employee after the effective date of a Qualified
Termination, except in the case of death or Disability, the Employee will not
have the right to Transfer (as defined in Section 23 hereof) his or her Award
LTIP Units or request redemption of his or her Common Units under the
Partnership Agreement until such dates as of which his or her Earned LTIP Unit
Equivalent, as adjusted pursuant to Section 4(b)(ii) above, would have become
vested pursuant to Section 3(d), or become earned and vested pursuant to Section
3(e), if applicable, absent a Qualified Termination. For the avoidance of doubt,
the purpose of this Section 4(b)(iii) is to prevent a situation where Employees
who have had a Qualified Termination would be able to realize the value of their
Award LTIP Units or Common Units (through Transfer or redemption) before other
Employees whose Continuous Service continues through the applicable vesting
dates set forth in Section 3(d) and Section 3(e) hereof.
(c)In the event of a Qualified Termination after the Valuation Date, all
unvested Award LTIP Units that have not previously been forfeited pursuant to
the calculations set forth in Section 3(c) hereof shall no longer be subject to
forfeiture pursuant to Section 3(d) hereof but will be subject to Section 3(e)
hereof; provided that, notwithstanding that no Continuous Service requirement
pursuant to Section 3(d) hereof will apply to the Employee after the effective
date of a Qualified Termination, except in the case of death or Disability, the
Employee will not have the right to Transfer (as defined in Section 23


5

--------------------------------------------------------------------------------





hereof) his or her Award LTIP Units or request redemption of his or her Common
Units under the Partnership Agreement until such dates as of which his or her
Earned LTIP Unit Equivalent would have become vested pursuant to Section 3(d) or
become earned and vested pursuant to Section 3(e), if applicable, absent a
Qualified Termination. For the avoidance of doubt, the purpose of this
Section 4(c) is to prevent a situation where Employees who have had a Qualified
Termination would be able to realize the value of their Award LTIP Units or
Award Common Units (through Transfer or redemption) before other grantees of
Earned LTIP awards whose Continuous Service continues through the applicable
vesting dates set forth in Section 3(d) and Section 3(e) hereof.
(d)In the event of a termination of the Employee’s Continuous Service other than
a Qualified Termination, all Award LTIP Units except for those that, as of the
date at such termination, both (i) have ceased to be subject to forfeiture
pursuant to Sections 3(b) and (c) hereof and (ii) are vested pursuant to
Section 3(d) or 3(e) hereof shall, without payment of any consideration by the
Partnership, automatically and without notice terminate, be forfeited and be and
become null and void, and neither the Employee nor any of his or her successors,
heirs, assigns, or personal representatives will thereafter have any further
rights or interests in such Award LTIP Units.
5.Change in Control.
(a)If the Valuation Date occurs upon the date of a Change in Control, the
provisions of Section 3 shall apply to determine the Earned LTIP Unit Equivalent
except that (i) Section 3(e) shall not apply, such that Relative Performance
alone shall determine the Earned LTIP Unit Equivalent, and (ii) if the Valuation
Date occurs upon the date of a Change in Control on or before the first
anniversary of the Effective Date, the Earned LTIP Unit Equivalent shall be
prorated to reflect the portion of the Performance Period that had elapsed as of
the date of such Change in Control. For the avoidance of doubt, if the Valuation
Date occurs upon the date of a Change in Control after the first anniversary of
the Effective Date, the Earned LTIP Unit Equivalent shall be determined as
provided in the preceding sentence, but without proration of the Earned LTIP
Unit Equivalent.
(b)The number of Earned LTIP Unit Equivalent determined under Section 3, as
modified by Section 5(a), shall remain subject to vesting tied to Continuous
Employment as provided in Section 3(d), except that the Employee shall become
fully vested in the Earned LTIP Unit Equivalent if he is terminated without
Cause or resigns for Good Reason within 18 months following the Change in
Control.
(c)If the Change in Control occurs after the third anniversary of the Effective
Date, and the Employee is terminated without Cause or resigns for Good Reason
within 12 months following the Change in Control, the Employee shall become
fully vested in any unvested portion of the Earned LTIP Unit Equivalent.
(d)Notwithstanding the foregoing, if the Earned LTIP Unit Equivalent does not
remain outstanding after a Change in Control, then the Employee shall become
fully vested in the Earned LTIP Unit Equivalent upon the consummation of the
Change in Control.
6.Distribution Participation Date and LTIP Unit Initial Sharing Percentage.
(a)The holder of the Award LTIP Units shall be entitled to receive distributions
and allocations with respect to such Award LTIP Units to the extent provided for
in the Partnership Agreement, including Exhibit E thereof, as modified hereby.
(b)The Distribution Participation Date with respect to such Award LTIP Units
shall be the Valuation Date or, to the extent the Award LTIP Units become earned
and vested during the Extended Performance Period as set forth in Section 3(e),
the Extended Valuation Date. Accordingly, for the avoidance of doubt, from the
Grant Date until the Distribution Participation Date, the holder of the Award
LTIP Units shall only be entitled to certain distributions and allocations
described in, and pursuant to, Sections 2.A. and 3 of Exhibit E to the
Partnership Agreement with respect to an Award LTIP Unit in an amount equal to
the product of the LTIP Unit Initial Sharing Percentage for such Award LTIP Unit
and the amount otherwise distributable or allocable with respect to such Award
LTIP Unit.
(c)The LTIP Unit Initial Sharing Percentage shall be ten percent (10%). For the
avoidance of doubt, after the Valuation Date (or, to the extent the Award LTIP
Units become earned and vested during the Extended Performance Period as set
forth in Section 3(e), the Extended Valuation Date), Award LTIP Units, both
vested and (until and unless forfeited pursuant to Section 3(f) or Section 4(d))
unvested, shall be entitled to receive the same distributions payable with
respect to Common Units if the payment date for such distributions is after the
Distribution Participation Date, even though the record date for such
distributions is before the Distribution Participation Date.
(d)All distributions paid with respect to Award LTIP Units, both before and
after the Distribution Participation Date, shall be fully vested and
non-forfeitable when paid, whether or not the underlying LTIP Units have been
earned based on performance or have become vested based on the passage of time
as provided in Section 3 or Section 4 hereof.
7.Certain Adjustments. The LTIP Units shall be subject to adjustment as provided
in the Partnership Agreement, and except as otherwise provided therein, if
(i) the Company shall at any time be involved in a merger, consolidation,
dissolution, liquidation, reorganization, exchange of shares, sale of all or
substantially all of the assets or stock of the Company, spin-off of a
Subsidiary, business unit or other transaction similar thereto, (ii) any stock
dividend, stock split,


6

--------------------------------------------------------------------------------





reverse stock split, stock combination, reclassification, recapitalization,
significant repurchases of stock, or other similar change in the capital
structure of the Company, or any extraordinary dividend or other distribution to
holders of the Shares or Common Partnership Units other than regular dividends
shall occur, or (iii) any other event shall occur that in each case in the good
faith judgment of the Committee necessitates action by way of appropriate
equitable adjustment in the terms of this Agreement, the Plan or the LTIP Units,
then the Committee shall take such action as it deems necessary to maintain the
Employee’s rights hereunder so that they are substantially proportionate to the
rights existing under this Agreement and the terms of the LTIP Units prior to
such event, including, without limitation: (A) adjustments in the LTIP Units;
and (B) substitution of other awards under the Plan or otherwise. In the event
of any change in the outstanding Shares (or corresponding change in the
Conversion Factor applicable to Common Partnership Units of the Partnership) by
reason of any share dividend or split, recapitalization, merger, consolidation,
spin-off, combination or exchange of shares or other corporate change, or any
distribution to common shareholders of the Company other than regular dividends,
any Common Partnership Units, shares or other securities received by the
Employee with respect to the applicable Award LTIP Unit which have not been
earned or still subject to a risk of forfeiture will be subject to the same
restrictions as the Award LTIP Units with respect to an equivalent number of
shares or securities and shall be deposited with the Company.
8.Incorporation of Plan; Interpretation by Administrator. This Agreement is
subject to the terms, conditions, limitations and definitions contained in the
Plan, to the extent not inconsistent with the terms of this Agreement. In the
event of any discrepancy or inconsistency between this Agreement and the Plan,
the terms and conditions of this Agreement shall control. The Administrator may
make such rules and regulations and establish such procedures for the
administration of this Agreement, which are consistent with the terms of this
Agreement, as it deems appropriate.
9.Certificates; Legend. Each certificate, if any, issued in respect of the
Restricted LTIP Units awarded under this Agreement shall be registered in the
Employee’s name and held by the Company until the expiration of the applicable
Vesting Period. If certificates representing the LTIP Units are issued by the
Partnership, at the expiration of each Vesting Period, the Company shall deliver
to the Employee (or, if applicable, to the Employee’s legal representatives,
beneficiaries or heirs) certificates representing the number of LTIP Units that
vested upon the expiration of such Vesting Period. The records of the
Partnership and any other documentation evidencing the Award LTIP Units shall
bear an appropriate legend, as determined by the Partnership in its sole
discretion, to the effect that such LTIP Units are subject to restrictions as
set forth herein, in the Plan and in the Partnership Agreement.
10.Tax Withholding. The Company or its applicable affiliate (including the
Partnership) has the right to withhold from cash compensation payable to the
Employee all applicable income and employment taxes due and owing at the time
the applicable portion of the Restricted LTIP Units becomes includible in the
Employee’s income (the “Withholding Amount”), and/or to delay delivery of
Restricted LTIP Units until appropriate arrangements have been made for payment
of such withholding. In the alternative, the Company has the right to retain and
cancel, or sell or otherwise dispose of, such number of Restricted LTIP Units as
have a market value (determined as of the date the applicable LTIP Units vest)
approximately equal to the Withholding Amount, with any excess proceeds being
paid to Employee.
11.Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Employee acknowledges
that the Plan may be amended or discontinued in accordance with the provisions
thereof and that this Agreement may be amended or canceled by the Administrator,
on behalf of the Company and the Partnership, in each case for the purpose of
satisfying changes in law or for any other lawful purpose, so long as no such
action shall adversely affect the Employee’s rights under this Agreement without
the Employee’s written consent. No promises, assurances, commitments,
agreements, undertakings or representations, whether oral, written, electronic
or otherwise, and whether express or implied, with respect to the subject matter
hereof, have been made by the parties which are not set forth expressly in this
Agreement. The failure of the Employee or the Company or the Partnership to
insist upon strict compliance with any provision of this Agreement, or to assert
any right the Employee or the Company or the Partnership, respectively, may have
under this Agreement, shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.
12.Complete Agreement. Other than as specifically stated herein or as otherwise
set forth in any employment, change in control or other agreement or arrangement
to which the Employee is a party which specifically refers to the Award LTIP
Units or to the treatment of compensatory equity held by the Employee generally,
this Agreement (together with those agreements and documents expressly referred
to herein, for the purposes referred to herein) embody the complete and entire
agreement and understanding between the parties with respect to the subject
matter hereof, and supersede any and all prior promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, which may relate to the
subject matter hereof in any way.
13.Investment Representation; Registration. The Employee agrees that any resale
of the LTIP Units received upon the expiration of the applicable Vesting Period
(or the Shares) received upon redemption of or in exchange for LTIP Units or
Common Units of the Partnership into which LTIP Units may have been converted)
shall not occur during the “blackout periods” forbidding sales of Company
securities, as set forth in the then-applicable Company employee manual or
insider trading policy. In addition, any resale shall be made in compliance with
the registration requirements of the Securities Act, or


7

--------------------------------------------------------------------------------





an applicable exemption therefrom, including, without limitation, the exemption
provided by Rule 144 promulgated thereunder (or any successor rule). The
Employee hereby makes the covenants, representations and warranties set forth on
Exhibit B attached hereto as of the Grant Date. All of such covenants,
warranties and representations shall survive the execution and delivery of this
Agreement by the Employee. The Employee shall promptly notify the Partnership
upon discovering that any of the representations or warranties set forth on
Exhibit B was false when made or have, as a result of changes in circumstances,
become false. The Partnership will have no obligation to register under the
Securities Act any of the Award LTIP Units or any other securities issued
pursuant to this Agreement or upon conversion or exchange of the Award LTIP
Units into other limited partnership interests of the Partnership.
14.No Right to Employment. Nothing herein contained shall affect the right of
the Company or any affiliate to terminate the Employee’s services,
responsibilities and duties at any time for any reason whatsoever.
15.No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.
16.Status of Award LTIP Units under the Plan. The Award LTIP Units are both
issued as equity securities of the Partnership and granted as “Awards” under the
Plan. The Company will have the right at its option, as set forth in the
Partnership Agreement, to issue Shares in exchange for partnership units into
which Award LTIP Units may have been converted pursuant to the Partnership
Agreement, subject to certain limitations set forth in the Partnership
Agreement, and such Shares, if issued, will be issued under the Plan. The
Employee must be eligible to receive the LTIP Units in compliance with
applicable federal and state securities laws and to that effect is required to
complete, execute and deliver certain covenants, representations and warranties
(attached as Exhibit B). The Employee acknowledges that the Employee will have
no right to approve or disapprove such determination by the Company.
17.Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.
18.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws.
19.Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
20.Notices. Any notice to be given to the Company shall be addressed to the
General Counsel, JBG SMITH Properties, 4445 Willard Avenue, Suite 400, Chevy
Chase, Maryland 20815, and any notice to be given the Employee shall be
addressed to the Employee at the Employee’s address as it appears on the
employment records of the Company, or at such other address as the Company or
the Employee may hereafter designate in writing to the other.
21.Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if each of the signing parties had signed the same document.
All counterparts shall be construed together and constitute the same instrument.
22.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and any successors to the Company and any
successors to the Employee by will or the laws of descent and distribution, but
this Agreement shall not otherwise be assignable or otherwise subject to
hypothecation by the Employee.
23.Transfer; Redemption. None of the LTIP Units shall be sold, assigned,
transferred, pledged or otherwise disposed of or encumbered (whether voluntarily
or involuntarily or by judgment, levy, attachment, garnishment or other legal or
equitable proceeding) (each such action, a “Transfer”), or redeemed in
accordance with the Partnership Agreement (a) prior to vesting and (b) unless
such Transfer is in compliance with all applicable securities laws (including,
without limitation, the Securities Act), and such Transfer is in accordance with
the applicable terms and conditions of the Partnership Agreement. Any attempted
Transfer of LTIP Units not in accordance with the terms and conditions of this
Section 23 shall be null and void, and the Partnership shall not reflect on its
records any change in record ownership of any LTIP Units as a result of any such
Transfer, and shall otherwise refuse to recognize any such Transfer.
24.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company and its agents may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Employee (i) authorizes the
Company to collect, process, register and transfer to its agents all Relevant
Information; and (ii) authorizes the Company and its agents to store and
transmit such information in electronic form. The Employee shall have access to,
and the right to change, the Relevant Information. Relevant Information will
only be used in accordance with applicable law and to the extent necessary to
administer the Plan and this


8

--------------------------------------------------------------------------------





Agreement, and the Company and its agents will keep the Relevant Information
confidential except as specifically authorized under this paragraph.
25.Electronic Delivery of Documents. By accepting this Agreement, the Employee
(i) consents to the electronic delivery of this Agreement, all information with
respect to the Plan and any reports of the Company provided generally to the
Company’s stockholders; (ii) acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Employee by contacting the Company by telephone or in writing; (iii) further
acknowledges that he or she may revoke his or her consent to electronic delivery
of documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledges that
he or she is not required to consent to electronic delivery of documents.
26.Section 83(b) Election. In connection with this Agreement, the Employee
hereby agrees to make an election to include in gross income in the year of
transfer the fair market value of the applicable Award LTIP Units over the
amount paid for them pursuant to Section 83(b) of the Internal Revenue Code of
1986, as amended, substantially in the form attached hereto as Exhibit C and to
supply the necessary information in accordance with the regulations promulgated
thereunder.
27.Acknowledgement. The Employee hereby acknowledges and agrees that this
Agreement and the LTIP Units issued hereunder shall constitute satisfaction in
full of all obligations of the Company and the Partnership, if any, to grant to
the Employee LTIP Units pursuant to the terms of any written employment
agreement or letter or other written offer or description of employment with the
Company and/or the Partnership executed prior to or coincident with the date
hereof.
[signature page follows]


9

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Performance LTIP Unit Agreement has been executed by
the parties hereto as of the date and year first above written.


 
JBG SMITH Properties
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 





 
JBG SMITH Properties LP
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
EMPLOYEE
 
Name:
 



    




10

--------------------------------------------------------------------------------








EXHIBIT A
FORM OF LIMITED PARTNER SIGNATURE PAGE




The Employee, desiring to become one of the within named Limited Partners of JBG
SMITH Properties LP, hereby accepts all of the terms and conditions of
(including, without limitation, the provisions related to powers of attorney),
and becomes a party to, the Limited Partnership Agreement, dated as of July 17,
2017, of JBG SMITH Properties LP, as amended (the “Partnership Agreement”). The
Employee agrees that this signature page may be attached to any counterpart of
the Partnership Agreement and further agrees as follows (where the term “Limited
Partner” refers to the Employee): Capitalized terms used but not defined herein
have the meaning ascribed thereto in the Partnership Agreement.
1.The Limited Partner hereby confirms that it has reviewed the terms of the
Partnership Agreement and affirms and agrees that it is bound by each of the
terms and conditions of the Partnership Agreement, including, without
limitation, the provisions thereof relating to limitations and restrictions on
the transfer of Partnership Units.
2.The Limited Partner hereby confirms that it is acquiring the Partnership Units
for its own account as principal, for investment and not with a view to resale
or distribution, and that the Partnership Units may not be transferred or
otherwise disposed of by the Limited Partner otherwise than in a transaction
pursuant to a registration statement filed by the Partnership (which it has no
obligation to file) or that is exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and all applicable
state and foreign securities laws, and the General Partner may refuse to
transfer any Partnership Units as to which evidence of such registration or
exemption from registration satisfactory to the General Partner is not provided
to it, which evidence may include the requirement of a legal opinion regarding
the exemption from such registration. If the General Partner delivers to the
Limited Partner common Shares of beneficial interest of the General Partner
(“Common Shares”) upon redemption of any Partnership Units, the Common Shares
will be acquired for the Limited Partner’s own account as principal, for
investment and not with a view to resale or distribution, and the Common Shares
may not be transferred or otherwise disposed of by the Limited Partner otherwise
than in a transaction pursuant to a registration statement filed by the General
Partner with respect to such Common Shares (which it has no obligation under the
Partnership Agreement to file) or that is exempt from the registration
requirements of the Securities Act and all applicable state and foreign
securities laws, and the General Partner may refuse to transfer any Common
Shares as to which evidence of such registration or exemption from such
registration satisfactory to the General Partner is not provided to it, which
evidence may include the requirement of a legal opinion regarding the exemption
from such registration.
3.The Limited Partner hereby affirms that it has appointed the General Partner,
any Liquidator and authorized officers and attorneys-in-fact of each, and each
of those acting singly, in each case with full power of substitution, as its
true and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead, in accordance with Section 2.4 of the Partnership
Agreement, which section is hereby incorporated by reference. The foregoing
power of attorney is hereby declared to be irrevocable and a power coupled with
an interest, and it shall survive and not be affected by the death,
incompetency, dissolution, disability, incapacity, bankruptcy or termination of
the Limited Partner and shall extend to the Limited Partner’s heirs, executors,
administrators, legal representatives, successors and assigns.
4.The Limited Partner hereby confirms that, notwithstanding any provisions of
the Partnership Agreement to the contrary, the LTIP Units shall not be
redeemable by the Limited Partner pursuant to Section 8.6 of the Partnership
Agreement.
5.(a)    The Limited Partner hereby irrevocably consents in advance to any
amendment to the Partnership Agreement, as may be recommended by the General
Partner, intended to avoid the Partnership being treated as a publicly-traded
partnership within the meaning of Section 7704 of the Internal Revenue Code,
including, without limitation, (x) any amendment to the provisions of
Section 8.6 of the Partnership Agreement intended to increase the waiting period
between the delivery of a Notice of Redemption and the Specified Redemption Date
and/or the Valuation Date to up to sixty (60) days or (y) any other amendment to
the Partnership Agreement intended to make the redemption and transfer
provisions, with respect to certain redemptions and transfers, more similar to
the provisions described in Treasury Regulations Section 1.7704-1(f).
(b)     The Limited Partner hereby appoints the General Partner, any Liquidator
and authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead, to execute and deliver any amendment referred to in the foregoing
paragraph 5(a) on the Limited Partner’s behalf. The foregoing power of attorney
is hereby declared to be irrevocable and a power coupled with an interest, and
it shall survive and not be affected by the death, incompetency, dissolution,
disability, incapacity, bankruptcy or termination of the Limited Partner and
shall extend to the Limited Partner’s heirs, executors, administrators, legal
representatives, successors and assigns.
6.The Limited Partner agrees that it will not transfer any interest in the
Partnership Units (x) through (i) a national, non-U.S., regional, local or other
securities exchange, (ii) PORTAL or (iii) an over-the-counter market (including
an


Exhibit A-1

--------------------------------------------------------------------------------





interdealer quotation system that regularly disseminates firm buy or sell
quotations by identified brokers or dealers by electronic means or otherwise) or
(y) to or through (a) a person, such as a broker or dealer, that makes a market
in, or regularly quotes prices for, interests in the Partnership, (b) a person
that regularly makes available to the public (including customers or
subscribers) bid or offer quotes with respect to any interests in the
Partnership and stands ready to effect transactions at the quoted prices for
itself or on behalf of others or (c) another readily available, regular and
ongoing opportunity to sell or exchange the interest through a public means of
obtaining or providing information of offers to buy, sell or exchange the
interest.
7.The Limited Partner acknowledges that the General Partner shall be a
third-party beneficiary of the representations, covenants and agreements set
forth in Sections 4 and 6 hereof. The Limited Partner agrees that it will
transfer, whether by assignment or otherwise, Partnership Units only to the
General Partner or to transferees that provide the Partnership and the General
Partner with the representations and covenants set forth in Sections 4 and 6
hereof.
8.This acceptance shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law.
 
 
Signature Line for Limited Partner:
 
 
 
 
 
 
 
Name:
 
 
Date:
February 2, 2018
 
 
Address of Limited Partner:
 
 
 
 
 
 
 
 
 
 
 
 







Exhibit A-2

--------------------------------------------------------------------------------






EXHIBIT B
EMPLOYEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES



The Employee hereby represents, warrants and covenants as follows:
(a)The Employee has received and had an opportunity to review the following
documents (the “Background Documents”):
(i)The Company’s latest information statement filed with the Securities and
Exchange Commission relating to the transactions contemplated by the Master
Transaction Agreement (the “Transaction Agreement”) dated as of October 31, 2016
between Vornado Realty Trust and Vornado Realty L.P., JBG Properties Inc., a
Maryland corporation and JBG/Operating Partners, L.P., a Delaware limited
partnership, together with certain JBG entities, and JBG SMITH Properties and
JBG SMITH Properties LP;
(ii)Each of the Quarterly Report(s) on Form 10-Q of the Company;
(iii)Each of the Current Report(s) on Form 8-K of the Company and the
Partnership, if any, filed since the beginning of the current fiscal year;
(iv)The Partnership Agreement; and
(v)The Plan.
The Employee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Employee as a holder
of LTIP Units shall not constitute an offer of LTIP Units until such
determination of suitability shall be made.
(b)The Employee hereby represents and warrants that:
(i)The Employee either (A) is an “accredited investor” as defined in Rule 501(a)
under the Securities Act of 1933, as amended (the “Securities Act”), or (B) by
reason of the business and financial experience of the Employee, together with
the business and financial experience of those persons, if any, retained by the
Employee to represent or advise him with respect to the grant to him of LTIP
Units, the potential conversion of LTIP Units into Common Partnership Units of
the Partnership (“Common Units”) and the potential redemption of such Common
Units for the Company’s common Shares (“REIT Shares”), has such knowledge,
sophistication and experience in financial and business matters and in making
investment decisions of this type that the Employee (I) is capable of evaluating
the merits and risks of an investment in the Partnership and potential
investment in the Company and of making an informed investment decision, (II) is
capable of protecting his own interest or has engaged representatives or
advisors to assist him in protecting his interests, and (III) is capable of
bearing the economic risk of such investment.
(ii)The Employee understands that (A) the Employee is responsible for consulting
his own tax advisors with respect to the application of the U.S. federal income
tax laws, and the tax laws of any state, local or other taxing jurisdiction to
which the Employee is or by reason of the award of LTIP Units may become
subject, to his particular situation; (B) the Employee has not received or
relied upon business or tax advice from the Company, the Partnership or any of
their respective employees, agents, consultants or advisors, in their capacity
as such; (C) the Employee provides services to the Partnership on a regular
basis and in such capacity has access to such information, and has such
experience of and involvement in the business and operations of the Partnership,
as the Employee believes to be necessary and appropriate to make an informed
decision to accept this award of LTIP Units; and (D) an investment in the
Partnership and/or the Company involves substantial risks. The Employee has been
given the opportunity to make a thorough investigation of matters relevant to
the LTIP Units and has been furnished with, and has reviewed and understands,
materials relating to the Partnership and the Company and their respective
activities (including, but not limited to, the Background Documents). The
Employee has been afforded the opportunity to obtain any additional information
(including any exhibits to the Background Documents) deemed necessary by the
Employee to verify the accuracy of information conveyed to the Employee. The
Employee confirms that all documents, records, and books pertaining to his
receipt of LTIP Units which were requested by the Employee have been made
available or delivered to the Employee. The Employee has had an opportunity to
ask questions of and receive answers from the Partnership and the Company, or
from a person or persons acting on their behalf, concerning the terms and
conditions of the LTIP Units. The Employee has relied upon, and is making its
decision solely upon, the Background Documents and other written information
provided to the Employee by the Partnership or the Company.
(iii)The LTIP Units to be issued, the Common Units issuable upon conversion of
the LTIP Units and any REIT Shares issued in connection with the redemption of
any such Common Units will be acquired for the account of the Employee for
investment only and not with a current view to, or with any intention of, a
distribution


Exhibit B-1

--------------------------------------------------------------------------------





or resale thereof, in whole or in part, or the grant of any participation
therein, without prejudice, however, to the Employee’s right (subject to the
terms of the LTIP Units, the Plan and this Agreement) at all times to sell or
otherwise dispose of all or any part of his LTIP Units, Common Units or REIT
Shares in compliance with the Securities Act, and applicable state securities
laws, and subject, nevertheless, to the disposition of his assets being at all
times within his control.
(iv)The Employee acknowledges that (A) neither the LTIP Units to be issued, nor
the Common Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Employee contained herein, (C) such LTIP Units or Common
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and Common Units
and (E) neither the Partnership nor the Company has any obligation or intention
to register such LTIP Units or the Common Units issuable upon conversion of the
LTIP Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except that, upon the redemption of the Common Units
for REIT Shares, the Company may issue such REIT Shares under the Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Employee is eligible to receive such REIT Shares under
the Plan at the time of such issuance, (II) the Company has filed a Form S-8
Registration Statement with the Securities and Exchange Commission registering
the issuance of such REIT Shares and (III) such Form S-8 is effective at the
time of the issuance of such REIT Shares. The Employee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the Common Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement or this Agreement, the Employee
may have to bear the economic risk of his ownership of the LTIP Units acquired
hereby and the Common Units issuable upon conversion of the LTIP Units for an
indefinite period of time.
(v)The Employee has determined that the LTIP Units are a suitable investment for
the Employee.
(vi)No representations or warranties have been made to the Employee by the
Partnership or the Company, or any officer, director, shareholder, agent or
affiliate of any of them, and the Employee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in paragraph (a) above.
(c)So long as the Employee holds any LTIP Units, the Employee shall disclose to
the Partnership in writing such information as may be reasonably requested with
respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)The Employee hereby agrees to make an election under Section 83(b) of the
Code with respect to the LTIP Units awarded hereunder, and has delivered with
this Agreement a completed, executed copy of the election form attached hereto
as Exhibit C. The Employee agrees to file the election (or to permit the
Partnership to file such election on the Employee’s behalf) within thirty (30)
days after the award of the LTIP Units hereunder with the IRS Service Center at
which such Employee files his personal income tax returns.
The address set forth on the signature page of this Agreement is the address of
the Employee’s principal residence, and the Employee has no present intention of
becoming a resident of any country, state or jurisdiction other than the country
and state in which such residence is sited.




Exhibit B-2

--------------------------------------------------------------------------------







EXHIBIT C
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF PROPERTY PURSUANT TO
SECTION 83(B) OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
1.
The name, address and taxpayer identification number of the undersigned are:

Name:            (the “Taxpayer”)
Address:
Social Security No./Taxpayer Identification No.:
2.
Description of property with respect to which the election is being made:

The election is being made with respect to LTIP Units in JBG SMITH Properties LP
(the “Partnership”).
3.
The date on which the LTIP Units were transferred is February 2, 2018. The
taxable year to which this election relates is calendar year 2018.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was $0 per LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
A copy of this statement has been furnished to the Partnership and JBG SMITH
Properties.

Dated:
 
 
 
 
 
 
 
Name:



Exhibit C-1

--------------------------------------------------------------------------------





SCHEDULE TO EXHIBIT C
Vesting Provisions of LTIP Units
The LTIP Units are subject to performance-based vesting criteria, based on
certain absolute and relative total shareholder return thresholds, and
subsequent time-based vesting criteria, provided that the Taxpayer remains an
employee of JBG SMITH Properties or its affiliate through the relevant vesting
periods, subject to acceleration in the event of certain extraordinary
transactions or termination of the Taxpayer’s service relationship with JBG
SMITH Properties (or its affiliate) under specified circumstances. Unvested LTIP
Units are subject to forfeiture in the event of failure to vest based on the
failure to satisfy the applicable performance goals and the passage of time and
continued employment.
 
JBG SMITH Properties, a Maryland real estate investment trust
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
Employee





Exhibit C-2